Case 8:19-cv-00133-TPB-AAS Document 61 Filed 04/15/21 Page 1 of 3 PageID 335




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

INLANTA MORTGAGE, INC., a
Wisconsin Corporation,

       Plaintiff,

v.                                                  Case No. 8:19-cv-133-TPB- AAS

AARON J. KUMMER, et al.,

      Defendants.
_________________________________/

          ORDER STRIKING CONSTRUED MOTION TO INTERVENE

       This matter is before the Court on “Intervenor-Petitioner Derrick Donnell

Bey Express Trust’s Complaint for Declaratory and Injunctive Relief” (Doc. 60),

which the Court construes as a motion to intervene. The motion is filed by or on

behalf of the Derrick Donnell Bey Express Trust. 1 Because the party seeking to

intervene is a trust, it is required, under 28 U.S.C. § 1654, to be represented by an

attorney. See, e.g., Mitchelle Art 89 Trust v. Astor Alt, LLC, No. 1:15-cv-463-WSD,

2015 WL 4394887, at *1 (N.D. Ga. July 15, 2015) (“[B]ecause Plaintiff is a trust,

Plaintiff is required, under 28 U.S.C. § 1654, to be represented by an attorney.”);



1 The motion’s title indicates it was filed by the trust, it states that the person who signed it,
Dorian Henryk Stanislawski, is proceeding “solely as foreign trustee” for the trust, and it
identifies the trust as the “Intervenor-Petitioner” who seeks to be made a “party” because its
“presence . . . is necessary and proper to a complete determination of the case.” (Doc. 60 at
1, ¶ 3). The motion elsewhere states that Stanislawski is the “Intervenor Petitioner,” and
that he “sues in his own name . . . without joining the party for whose benefit the action is
brought,” but even here it asserts that Stanislawski is acting as “trustee’ or “solely as the
foreign trustee” of the trust. (Id. at 1, ¶ 6). It is therefore clear that Stanislawski seeks to
litigate the rights and interests of the trust and/or its beneficiaries, rather than his own
personal rights. To do that, he must be represented by counsel.


                                           Page 1 of 3
Case 8:19-cv-00133-TPB-AAS Document 61 Filed 04/15/21 Page 2 of 3 PageID 336




Callaway v. Hornsbake, No. 2:11-cv-85-FtM-99DNF, 2012 WL 333769, at * 3 (M.D.

Fla. Feb. 1, 2012) (“Like corporations, trusts must be represented by counsel as

well.”); United States v. Lena, No. 05-80669-CIV, 2007 WL 4578336, at *1 (S.D. Fla.

Dec. 27, 2007) (“This Court finds no reason to make a distinction between a trust

and a corporation for purposes of the right of self-representation under § 1654.”).

          The motion is signed by Dorian Henryk Stanislawski, who is not admitted to

practice law in this District. The motion is therefore is stricken. Stanislawski is

further warned that he may be subject to criminal prosecution for engaging in the

unauthorized practice of law if he continues to file papers in this Court on behalf of

entities when he is not a licensed attorney in this jurisdiction. See EHQF Tr. v. S &

A Capital Partners, Inc., 947 So. 2d 606, 606 (Fla. 4th DCA 2007) (“[A] trustee

cannot appear pro se on behalf of the trust, because the trustee represents the

interests of others and would therefore be engaged in the unauthorized practice of

law.”).

          It is therefore

          ORDERED, ADJUDGED, and DECREED:

          1. The Clerk is directed to STRIKE the “Intervenor-Petitioner Derrick

             Donnell Bey Express Trust’s Complaint for Declaratory and Injunctive

             Relief” (Doc. 60).




                                        Page 2 of 3
Case 8:19-cv-00133-TPB-AAS Document 61 Filed 04/15/21 Page 3 of 3 PageID 337




      2. The case remains closed.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 15th day of

April, 2021.




                                            TOM BARBER
                                            UNITED STATES DISTRICT JUDGE




                                    Page 3 of 3
